DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 15 is cancelled in the reply filed on 04/12/2021; claims 3, 6 were previously cancelled.
Claims 1, 2, 5, 8-11, 14, 16, 18 are amended in the reply filed on 04/12/2021. 
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Pan is silent on the second insulating plates are black heat insulating for absorbing light from at least one of the heating mechanism and the plurality of substrates. 
Examiner disagrees, and notes that this limitation is already previously rejected by Pan which discloses this, and Pan teaches this in para. [0040].
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating mechanism (heater, para. [0031]) in claims 1, 7, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,444,940 to Saito et al (“Saito”) and in view of JP 2014066468 to Yamada.
Claim 1: Saito discloses a substrate processing apparatus comprising: a substrate retainer (21/4 [wafer boat]/[insulating unit], Fig. 1) configured to accommodate a plurality of substrates (W [wafers]) and a plurality of heat insulating plates (42/44, see col. 5, lines 23-48); a reaction tube (2 [reaction tube]) in which the substrate retainer (21/4) is accommodated (see col. 4, lines 37-50); and a heating mechanism (25 [heater]) configured to heat the plurality of substrates (W) accommodated in the substrate retainer (21/4, see col. 4, lines 53-60), wherein the substrate retainer (21/4) includes a substrate processing region (within 21) in which the plurality of substrates (W) are accommodated and a heat insulating plate region (within 4) in which the plurality of heat insulating plates (42/44) are accommodated (see Fig. 1), and a reflectivity of each of first heat insulating plates (42 [circular fins]) accommodated in an upper layer portion of the heat insulating plate region (upper portion of 4) among the plurality of heat insulating plates (42/44) is higher than a reflectivity of each of second heat insulating plates (44 [circular insulating member]) accommodated in a region other than the upper layer portion of the heat insulating plate region (lower portion of 4) among the plurality of heat insulating plates (42/44, see col. 5, lines 29-40 and Fig. 3 where both plates can be made of quartz, and 44 is appears thicker than 42, thus 42 would be rendered to have a higher reflectivity).
Saito does not disclose (claim 4) wherein an interval between the first heat insulating plates is smaller than an interval between the second heat insulating plates; (claim 1, remainder) 
However Yamada discloses (claim 4) wherein an interval between first heat insulating plates (R1-R3, Fig. 5) is smaller than an interval between second heat insulating plates (R4, see para. [0032]); (claim 1, remainder) wherein the number of the first heat insulating plates (R1-R3) is larger than the number of the second heat insulating plates (R4, see Fig. 5), for the purpose of improving maintainability (see para. [0010]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interval and number requirements as taught by Yamada with motivation to improve maintainability.
The apparatus of Saito in view of Yamada does not explicitly disclose the second heat insulating plates are black heat insulating plates for absorbing light from at least one of the heating mechanism and the plurality of substrates.
However Pan discloses introducing one or more heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]) including black heat insulating plates for absorbing light from at least one of the heating mechanism and the plurality of substrates (see para. [0040] where radiation is absorbed from at least substrate(s) (24 heated wafer]) and/or heating mechanism [20 [heat lamps]) for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claim 2: The apparatus of Saito in view of Yamada discloses wherein: the heat insulating plate region (4, Fig. 3, Saito) is provided below the substrate processing region (21, see Fig. 1); and the first heat insulating plates (42) are provided at an uppermost portion of the heat insulating plate region (4, see Fig. 3 where 42 is at an uppermost portion of 4).
Claim 3: (Cancelled).
Claim 6: (Cancelled).
Claim 7: The apparatus of Saito in view of Yamada discloses wherein the upper layer portion of the heat insulating plate region (upper portion of 4, Fig. 1, Saito) is a region in which the heating mechanism (25) is provided on a side surface of the first heat insulating plate (42) and the lower layer portion of the heat insulating plate region (lower portion of 4) is a region in which the heating mechanism (25) does not appear to horizontally surround the side surface of the second heat insulating plate (44, see Fig. 1 where 25 appears to surround upper portion of 4 only).
Claim 9: The apparatus of Saito in view of Yamada and Pan discloses wherein a thickness of each of the black heat insulating plate (44, Fig. 3, Saito) is greater than a thickness of each of the first heat insulating plates (42, see Fig. 3).
Claims 12, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Yamada as applied to claims 1-2, 4, 7, 9 above, in view of US 2001/0025841 to Pan.
Claims 12 and 13: The apparatus of Saito in view of Yamada does not explicitly disclose (claim 12) wherein the reflectivity of each of the first heat insulating plates is (claim 13) a reflectivity of each of the heat insulating plates decreases along a direction from an uppermost portion to a lower layer portion of the heat insulating plate region
Pan already discloses the different plates can be placed in an upper and/or lower portion of a chamber for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). Additionally, the courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Yamada as applied to claims 1-2, 4, 7, 9 above, in view of WO2016135876A1 to Saido (via translation by use of US 2017/0335458 to Murata et al (“Murata”).
Claim 5: The apparatus of Saito in view of Yamada does not disclose the reflectivity is determined by constituent material of each of the heat insulating plates. 
However Murata discloses two set of insulating plates (48, 108, Fig. 3) which have different constituent materials which are disclosed to have different emissivity, and thus different reflectivity, (see para. [0028], [0036]), for the purpose of absorbing the radiant heat from the heater as compared to the other plate to shorten the recovery time (see para. [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate plates having different constituent materials to change reflectivity as taught by Murata with motivation to absorb the radiant heat from the heater as compared to the other plate to shorten the recovery time.
Claims 8, 9, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Yamada as applied to claims 1-2, 4, 7 above, in view of US 2001/0025841 to Pan.
Claims 8: The apparatus of Saito in view of Yamada does not disclose (claim 8) the heat insulating plate region accommodates the black heat insulating plate and the first heat insulating plates.
However Pan discloses introducing one or more heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]) including black heat insulating plates for absorbing light, which can be placed in an upper and/or lower portion of a chamber for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). It is noted that Pan discloses a perfect black body, which would render it having a higher emissivity, thus a lower reflectivity than the first heat insulating plates of Saito (see para. [0039], Pan).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claim 14: The apparatus of Saito in view of Yamada and Pan discloses wherein a thickness of each of the first heat insulating plates (42, Fig. 3, Saito) is smaller than a thickness of each of the second heat insulating plates (44, see Fig. 3).
The apparatus of Saito in view of Yamada and Pan does not explicitly disclose wherein the first heat insulating plates are accommodated in the upper layer portion of the heat insulating plate region.
Yet Pan already discloses the different plates can be placed in an upper and/or lower portion of a chamber for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). Additionally, the courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing heat or light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,444,940 to Saito et al (“Saito”) and in view of US 2001/0025841 to Pan, and further in view of US 2002/0172908 to Minami et al (“Minami”).
Claim 10: Saito discloses a substrate processing apparatus comprising: a substrate retainer (21/4 [wafer boat]/[insulating unit], Fig. 1) configured to accommodate a plurality of substrates (W [wafers]) and a plurality of heat insulating plates (42/44, see col. 5, lines 23-48); a reaction tube (2 [reaction tube]) in which the substrate retainer 
However Saito does not explicitly disclose the plurality of heat insulating plates include black heat insulating plates for absorbing light and high reflectivity heat insulating plates, wherein the black heat insulating plates for absorbing light and the high reflectivity insulating plates are alternately accommodated from the upper portion to the lower portion of the heat insulating plate region.
However Pan discloses introducing one or more heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]) including black heat insulating plates for absorbing light from at least one of the heating mechanism and the plurality of substrates (see para. [0040] where radiation is absorbed from at least substrate(s) (24 heated wafer]) and/or heating mechanism [20 [heat lamps]), which can be placed in an upper and/or lower portion of a chamber for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating 
Minami teaches that two kinds of plates (7 and 36, Fig. 40) are alternately accommodated in the heat insulating plate region (401 [large cylinder], see para. [0011]) for the purpose of preventing heat in the reaction tube from escaping by thermal conduction while preventing other components from deterioration or breakage caused by radiant heat (see para. [0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternately placed configuration as taught by Minami with motivation to prevent heat in the reaction tube from escaping by thermal conduction while preventing other components from deterioration or breakage caused by radiant heat.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,444,940 to Saito et al (“Saito”) in view of JP 2014066468 to Yamada and US 2001/0025841 to Pan.
Claim 11: Saito discloses a substrate retainer (21/4 [wafer boat]/[insulating unit], Fig. 1) comprising: a substrate processing region (within 21) in which a substrate (W [wafers]) is accommodated; and a heat insulating plate region (within 4) in which a plurality of heat insulating plates (42/44) are accommodated (see Fig. 1), wherein a reflectivity of a first heat insulating plate (42 [circular fins]) accommodated in an upper layer portion of the heat insulating plate region (upper portion of 4) among the plurality of heat insulating plates (42/44) is higher than a reflectivity of a second heat insulating 
Saito discloses wherein a thickness of each of the first heat insulating plates (42, Fig. 3, Saito) is smaller than a thickness of each of the second heat insulating plates (44, see Fig. 3).
Saito does not disclose wherein an interval between the first heat insulating plates is smaller than an interval between the second heat insulating plates wherein the number of the first heat insulating plates is larger than the number of the second heat insulating plates.
However Yamada discloses wherein an interval between first heat insulating plates (R1-R3, Fig. 5) is smaller than an interval between second heat insulating plates (R4, see para. [0032]); wherein the number of the first heat insulating plates (R1-R3) is larger than the number of the second heat insulating plates (R4, see Fig. 5), for the purpose of improving maintainability (see para. [0010]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interval and number requirements as taught by Yamada with motivation to improve maintainability.
The apparatus of Saito in view of Yamada does not explicitly disclose the second heat insulating plates are black heat insulating plates for absorbing light from the substrate accommodated in the substrate processing regions.
However Pan discloses introducing one or more heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]) including black heat insulating plates (34 [material element]) for absorbing light from the substrate (24 heated wafer]) accommodated in the substrate processing regions (see para. [0040] where radiation is absorbed from at least substrate(s) processing region inside 10) for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claim 15: (Cancelled).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,444,940 to Saito et al (“Saito”) in view of US 2001/0025841 to Pan.
Claim 16: Saito discloses a substrate retainer (21/4 [wafer boat]/[insulating unit], Fig. 1) comprising: a substrate processing region (within 21) in which a substrate (W [wafers]) is accommodated; and a heat insulating plate region (within 4) in which a plurality of heat insulating plates (42/44) are accommodated (see Fig. 1), wherein a reflectivity of a first heat insulating plate (42 [circular fins]) accommodated in an upper 
However Saito does not explicitly disclose the plurality of heat insulating plates include black heat insulating plates for absorbing light from the plurality of substrates accommodated in the substrate processing region, and high reflectivity heat insulating plates, wherein the black heat insulating plates for absorbing light and the high reflectivity insulating plates are alternately accommodated from the upper portion to the lower portion of the heat insulating plate region.
However Pan discloses introducing one or more heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]) including black heat insulating plates for absorbing light from the plurality of substrates accommodated in the substrate processing region (see para. [0040], see Fig. 3), which can be placed in an upper and/or lower portion of a chamber for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]).  Additionally, the courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing heat or light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claims 17 and 18: The apparatus of Saito in view of Yamada and Pan does not explicitly disclose (claim 17) wherein the heat insulating plates are disposed to face each other with the black heat insulating plate interposed therebetween; (claim 18) wherein a reflectivity of the heat insulating plates are highest in the upper layer portion of the heat insulating plate region.
Yet Pan already discloses the different plates can be placed in an upper and/or lower portion of a chamber for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). Additionally, the courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing heat or light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718